Citation Nr: 1047202	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-10 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for pericarditis.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for chronic 
lymphocytic leukemia (CLL) and, if so, whether service connection 
for CLL is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to September 
1976 and from January 1985 to August 1994, when he retired.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  
The Veteran testified before the undersigned Acting Veterans Law 
Judge at a Board Videoconference hearing in June 2010.  A 
transcript of this proceeding has been associated with the claims 
file.

The issues of entitlement to service connection for sleep apnea 
and entitlement to service connection for pericarditis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  A January 2004 rating decision denied service connection for 
CLL; the Veteran did not perfect an appeal with respect to that 
decision.

2.  Evidence received since the time of the final January 2004 
rating decision raises a reasonable possibility of substantiating 
the Veteran's claim of entitlement to service connection for CLL.

3.  The Veteran's service treatment records show no evidence of 
CLL in service.

4.  CLL is currently diagnosed.

5.  The evidence of record relates the Veteran's CLL to his 
military service.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for CLL is new and material, and therefore, 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for CLL have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that his 
currently diagnosed CLL is related to his military service with 
the United States Air Force from February 1973 to September 1976 
and/or his military service with the United States Navy from 
January 1985 to August 1994.  Specifically, the Veteran argues 
that while he was not officially diagnosed with CLL until 2002 he 
was, in fact, experiencing symptoms of CLL in the early 1990s.

New and Material Evidence Analysis

The RO denied service connection for CLL in January 2004, and 
notified the Veteran of the decision in February 2004.  An appeal 
with respect to that rating decision was not timely perfected, 
and that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.104.  

In March 2006, the Veteran requested that his claim for service 
connection for CLL be reopened.  By rating decision dated in 
August 2006 the RO found that the Veteran had failed to submit 
"new and material evidence" to reopen his previously denied 
claim.  

Generally, a claim which has been denied may not thereafter be 
reopened and allowed based on the same record.  38 U.S.C.A. § 
7105.  However, pursuant to 38 C.F.R. § 5108, if new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an un-established fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is "new and material," the credibility of the 
new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that even though the RO's August 2006 rating 
decision found that the Veteran had failed to submit new and 
material evidence to reopen the claims, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See Jackson v. 
Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 
5108, 7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the claim.  

Since the January 2004 rating decision, two opinions from the 
Veteran's private physician concerning the Veteran's CLL and his 
military service were associated with the claims file.  
Specifically, the March 2006 opinion noted the first diagnosis of 
CLL in October 2002, and stated that had the Veteran been 
evaluated for CLL prior to August 1994, he would have been 
properly diagnosed with CLL.  Additionally, the July 2010 private 
opinion letter noted the physician's understanding that the 
Veteran was exposed to various chemicals and toxins such as 
benzene and others while on active duty from 1985 to 1990.  Given 
the history of exposure, the private opinion continued, as well 
as the time line of the development of the Veteran's CLL and his 
clinical history since 2002, the onset of CLL preceded the date 
of diagnosis by many years and originated while still on active 
duty prior to August 1994.

This evidence is both "new," as it had not been previously 
considered by VA, and "material," as it raises the reasonable 
possibility of substantiating the Veteran's claim.  On this 
basis, the Veteran's claim for service connection for CLL is 
reopened.

Service Connection Analysis

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the 
issue of service connection there must be competent evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran's service treatment records show no evidence of CLL 
or other leukemia in service or at service separation.  Post-
service treatment records dated from October 2002 through March 
2006 show a diagnosis of and treatment for CLL, with a May 2004 
treatment record showing evidence of an enlarged spleen.  An 
October 2002 private treatment record also noted a diagnosis of 
Rai stage one CLL, untreated.  

Two opinions of record address the relationship between the 
Veteran's CLL and his military service; both of these opinions 
find that the Veteran's CLL, while first diagnosed approximately 
8 years after service separation, was present in service.  
Specifically, the March 2006 private opinion noted the first 
diagnosis of CLL in October 2002, and concluded that if the 
Veteran had been evaluated for CLL prior to August 1994, that 
diagnosis would have been made.  Similarly, the July 2010 private 
opinion letter noted the physician's understanding that the 
Veteran was exposed to various chemicals and toxins such as 
benzene and others while on active duty from 1985 to 1990.  Given 
the history of exposure, the private opinion continued, as well 
as the time line of the development of the Veteran's CLL and his 
clinical history since 2002, the onset of CLL preceded the date 
of diagnosis by many years and originated while still on active 
duty prior to August 1994.

The Veteran reported during his June 2010 Board hearing that he 
was first diagnosed with CLL in 2002, but had experienced 
episodes of fatigue during service back in the early 1990s.  The 
Board finds the Veteran's statements in this regard to be 
credible lay evidence of the symptoms he experienced in service; 
his statements throughout the period of his claim have been 
consistent and otherwise supported by the evidence of record.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Therefore, they are probative evidence of his symptoms in 
service; although the fatigue he claims is not documented in the 
service treatment records, the records also do not reflect that 
he denied experiencing fatigue.  See Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).

Additionally, the Veteran asserted during his Board hearing that 
during his service onboard military ships, he was exposed to 
chemicals and lead-based paint, as well as diesel fuel known as 
JP-5.  A November 1988 service personnel record confirms that the 
Veteran was "responsible for the maintenance of shipboard fuel 
oil, lube oil, and JP-5 System," and that he was designated as 
the "oil king" or lead oil technician while the ship was 
underway.  Thus, although it does not appear that the Veteran's 
private physician reviewed the Veteran's service treatment 
records, the physician is informed as to the toxins to which the 
Veteran had inservice exposure; therefore, his opinion is 
afforded significant probative weight.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008). 

Ultimately, both nexus opinions of record support a relationship 
between the Veteran's currently diagnosed CLL and his military 
service, and the Veteran's lay statements as to his 
symptomatology are credible lay evidence of their continuity 
since service.  As the relevant criteria are met, service 
connection for CLL is warranted.

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify the veteran of information and evidence necessary 
to substantiate the claim and redefined its duty to assist her in 
obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107; 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326.  Given the 
favorable disposition of the action here, which is not 
prejudicial to the Veteran, the Board need not assess VA's 
compliance with the VCAA in the context of the issue of whether 
new and material evidence has been submitted to reopen the 
claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In this decision, the Board grants entitlement to service 
connection for CLL, which constitutes a complete grant of the 
Veteran's claim.  Therefore, no discussion of VA's duty to notify 
or assist is necessary.


ORDER

New and material evidence having been submitted, the Veteran's 
claim for entitlement to service connection for CLL is reopened.

Service connection for CLL is granted, subject to the applicable 
regulations concerning the payment of monetary benefits.




REMAND

The Veteran reported during his June 2010 Board hearing that his 
sleep apnea began while he was sleeping on ships.  Noting a 
history of snoring, which got progressively worse over time, he 
stated that he finally began receiving treatment at a VA facility 
at the urging of his wife.  A sleep study found that he was 
having 60-70 sleep apnea episodes per hour.  Although there is no 
evidence of sleep apnea in service, the type of sleep apnea 
diagnosed is obstructive, as noted in a December 2005 military 
facility polysomnogram report.  It is commonly known that snoring 
is a symptom of obstructive sleep apnea.  Therefore, based on the 
Veteran's lay statements that his symptoms have existed since 
service, and that he has a current diagnosis of obstructive sleep 
apnea, the "low threshold" to trigger VA's duty to assist in 
obtaining a VA examination has been reached.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran also reported during his June 2010 Board hearing that 
he was first diagnosed with pericarditis in 2004 and felt that it 
was a result of his exposure to asbestos from the ships on which 
he had served, including the U.S.S. Tulare LKA-112.  Review of 
the record does not show that his appeal, specifically with 
respect to his claim of asbestos exposure, has been properly 
developed.  VA Adjudication Procedure Manual Rewrite (M21-1MR) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure during service, develop 
whether there was preservice and/or postservice occupational and 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed disease. 
For many asbestos related diseases the latency period varies from 
ten to forty-five or more years between first exposure and 
development of disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  This must be accomplished.

Additionally, although there is no evidence of heart 
abnormalities in service, an October 1994 VA echocardiogram, 
conducted shortly after service separation, noted sinus 
arrhythmia.  Military facility treatment records dated in 2006 
also show followup treatment for constrictive pericarditis, 
noting that the Veteran underwent a pericardectomy in late March 
2006.  While an April 2006 military facility treatment record 
noted that the Veteran's constrictive pericarditis was secondary 
to his CLL, it is unknown whether the military physician 
providing this statement was aware of the Veteran's long history 
of smoking or other medical risk factors.  Remand of this issue 
is also required so that a VA examination may be conducted, and a 
nexus opinion obtained.

Accordingly, the issues of entitlement to service connection for 
sleep apnea and entitlement to service connection for 
pericarditis are remanded for the following actions:

1.  Take appropriate action to develop 
evidence of whether the Veteran was exposed 
to asbestos during service, to specifically 
include seeking information as to whether his 
job duties involved working with or near 
asbestos.  Such development should include a 
determination regarding the extent to which 
his duties would have exposed him to 
asbestos.

2.  Schedule the Veteran for a VA respiratory 
examination to determine the etiology of his 
obstructive sleep apnea.  The claims file and 
a copy of this Remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings must be 
reported in detail.  Any indicated diagnostic 
tests deemed necessary for an accurate 
assessment must be conducted.  The examiner 
must record all pertinent medical complaints, 
symptoms, and clinical findings, and must 
review the results of any testing prior to 
completion of the report.  Following the 
examination and a review of the service and 
postservice medical records, the examiner is 
requested to offer an opinion as to whether 
it is at least as likely as not (50 percent 
probability or more) that the Veteran's sleep 
apnea had its onset in service.  The 
Veteran's assertions and statements as to his 
inservice symptomatology should be accepted 
as competent lay evidence.  A complete 
rationale for all opinions offered must be 
provided.

3.  Schedule the Veteran for a VA heart 
examination to determine the etiology of his 
constrictive pericarditis.  The claims file 
and a copy of this Remand must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings must be 
reported in detail.  Any indicated diagnostic 
tests deemed necessary for an accurate 
assessment must be conducted.  The examiner 
must record all pertinent medical complaints, 
symptoms, and clinical findings, and must 
review the results of any testing prior to 
completion of the report.  Following the 
examination and a review of the service and 
post-service medical records, the examiner is 
requested to offer an opinion as to whether 
it is at least as likely as not (50 percent 
probability or more) that the Veteran's 
pericarditis is directly related to service, 
related to a service-connected disorder such 
as his CLL, or, if the RO determines that the 
Veteran was exposed to asbestos during 
military service, related to in-service 
asbestos exposure.  The Veteran's assertions 
and statements as to his in-service 
symptomatology should be accepted as 
competent lay evidence.  A complete rationale 
for all opinions offered must be provided.

4.  Notify the Veteran that it is his 
responsibility to report for the examination 
and to cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655.  If the Veteran does 
not report for the aforementioned 
examination, obtain documentation showing 
that notice scheduling the examination was 
sent to the last known address of record, and 
indicate whether any notice that was sent was 
returned as undeliverable.

5.  After undertaking the development above, 
readjudicate the Veteran's claims.  If any 
benefit sought on appeal remains denied, 
provide a supplemental statement of the case 
to the Veteran and his representative, and an 
appropriate period of time in which to 
respond.  Thereafter, return the appeal to 
the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


